Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement s(IDS) submitted on May 26, 2021, October 20, 2021 and March 9, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1: A lighting fixture for a Light Emitting Diode)(AC)(DPDT)
Claim 8: A method of toggling a switch in a lighting fixture for a Light Emitting Diode(LED)(AC)(DPDT).
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1-7, the cited prior art of record does not teach or fairly suggest a lighting fixture wherein, along with the other claimed features, said at least one socket (11) further comprising a biased Double Pole Double Throw, DPDT, switch (21), comprising one set of input terminals (23, 24) and two sets of output terminals, wherein the output of said LED driver (3) is connected to said input terminals (23, 24) of said biased DPDT switch (21), wherein a first of said two sets of output terminals (23, 24) of said biased DPDT switch (21) are short circuited, and wherein said biased DPDT switch (21) is arranged to toggle between: - a short circuit position (22) wherein said input terminals (23, 24) of said biased DPDT switch (21) are connected to said first set of output terminals, and - a connected position wherein said input terminals (23, 24) of said biased DPDT switch are connected to a second of said two sets of output terminals, thereby connecting said LED driver (3) to said LED lighting device (6); wherein said biased DPDT switch (21) is further arranged to toggle from said short circuit position (22) to said connected position upon insertion of said LED lighting device (6) into said receiving means of said socket (11), as recited in claim 1.
Regarding Claims 8-10, the cited prior art of record does not teach or fairly suggest a method of toggling a switch in a lighting fixture for a LED wherein, along with the other claimed features, a switch 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xu et al. (Pub. No.: US 2013/0307416)

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim and Drawing objects set forth above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896